DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1 and 10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-8, 14-15, and 19 directed to the unelected species previously withdrawn from consideration as a result of a restriction requirement 7/13/20, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael MacCallum (Registration 63,108) on 1/5/20 indicating Applicant and Examiner agreed to amend of canceling claim 5 due to 112b concerns of the examiner.     
Claims (amended): 
5. (Cancelled) 
Reason for Allowance
Claims 1, 3-4, 6-17, 19-21 are being allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims of the apparatus as claimed specifically where the relative to a direction of fluid flow within the intermediate tank, the intermediate tank has a front surface, a rear surface, and two side surfaces connecting the front and rear surfaces; wherein the protuberances extend entirely from one of the side surfaces to the other side surface.   
The closest prior art of record is Wainwright (U.S. Patent 1,743,989), Lesage (U.S. PGPub 2011/0120690), and Vaughn et al. (U.S. Patent 8,720,536).
Wainwright teaches a heat exchanger (fig. 1) for an automotive vehicle, the heat exchanger comprising an inlet header tank (structure around and making element 11); a first heat exchanger core (area and group of elements 14) fluidly and mechanically coupled to the inlet header tank (per fig. 1); an outlet header tank (structure around and making element 19); a second heat exchanger core (area and group of elements 14’) fluidly and mechanically coupled to the outlet header tank (per fig. 1); and an intermediate tank (structure around and making element 18) fluidly and mechanically coupled to and between the first heat exchanger core and the second heat exchanger 
Lesage teaches a heat exchanger (Fig. 9) for an automotive vehicle, the automobile is not positively claimed and the heat exchanger of prior art is teaches this use in para. 0002), the heat exchanger comprising an inlet header tank (bottom element 30); a first heat exchanger core (lower elements 22) fluidly and mechanically coupled to the inlet header tank (per fig. 9); an outlet header tank (top element 30); a second heat exchanger core (upper elements 22) fluidly and mechanically coupled to the outlet header tank (per fig. 9); and an intermediate tank (element 30as) fluidly and mechanically coupled to and between the first heat exchanger core and the second heat exchanger core to transfer fluid therebetween (per fig. 9), the intermediate tank having an interior surface (inherent in tank like structure).
Vaughn teaches a tank (element 6) having an interior surface (per fig. 6) with protuberances (elements 21) integrally formed therewith, wherein the protuberances are configured to cause mixing of the fluid as the fluid passes through (Col. 6, ln 18-38). 
While the prior art teach similar heat exchangers to those claimed they do not teach or make obvious the relative to a direction of fluid flow within the intermediate tank, the intermediate tank has a front surface, a rear surface, and two side surfaces connecting the front and rear surfaces; wherein the protuberances extend entirely from 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763